This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOSE L. PADILLA,

 3          Plaintiff-Appellant,

 4 v.                                             No. 32,258

 5 CITY OF ALBUQUERQUE and
 6 MARCOS HOLLOWAY,

 7          Defendants-Appellees.

 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Valerie Mackie Huling, District Judge

10 Acton Law Firm, P.C.
11 Gregory M. Acton
12 Albuquerque, NM

13 for Appellant

14 Office of the City Attorney
15 Michael I. Garcia
16 Albuquerque, NM

17 for Appellees

18                                 MEMORANDUM OPINION

19 FRY, Judge.

20   {1}    Plaintiff, Jose L. Padilla, appeals from the district court’s grant of summary

21 judgment in favor of Defendants, City of Albuquerque and Marcos Holloway. On
 1 December 7, 2012, we issued a notice proposing to summarily affirm. Plaintiff’s

 2 counsel, Gregory M. Acton, received two extensions of time to file a memorandum

 3 in opposition to our notice. On January 24, 2013, Mr. Acton filed an unopposed

 4 motion to withdraw as counsel for Plaintiff. On February 6, 2013, we issued an order

 5 granting Mr. Acton’s motion to withdraw and providing Plaintiff with thirty days to

 6 file a memorandum in opposition to our notice, noting that no further extensions

 7 would be granted. Plaintiff has not filed a memorandum in opposition to our notice

 8 proposing summary affirmance. “Failure to file a memorandum in opposition

 9 constitutes acceptance of the disposition proposed in the calendar notice.” Frick v.

10 Veazey, 116 N.M. 246, 247, 861 P.2d 287, 288 (Ct. App. 1993). Accordingly, we

11 affirm the district court’s grant of summary judgment in favor of Defendants.

12   {2}   IT IS SO ORDERED.



13
14                                        CYNTHIA A. FRY, Judge

15 WE CONCUR:



16
17 RODERICK T. KENNEDY, Chief Judge


18

                                            2
1 MICHAEL E. VIGIL, Judge




                            3